Case 3:21-cv-00721-MMH-JBT Document 13 Filed 07/21/21 Page 1 of 3 PageID 360




            IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF FLORIDA
                   JACKSONVILLE DIVISION

FLORIDA COASTAL SCHOOL          )
OF LAW, INC.,                   )
                                )
             Plaintiff,         )
                                )
       v.                       )
                                )         Case No. 3:21-cv-721-MMH-JBT
MIGUEL CARDONA, in his          )
official capacity as            )
Secretary of Education, et al., )
                                )
             Defendants.        )
________________________)

       DEFENDANTS’ OPPOSITION TO PLAINTIFF’S
  MOTION FOR LEAVE TO FILE THIRTY (30) EXCESS PAGES

      On March 31, 2021, the Florida Coastal School of Law’s agreement to

participate in Title IV federal student aid programs expired. Florida Coastal

filed this suit on July 20, along with a motion for emergency injunctive relief

that is more than twice as long as the local rules permit. In that motion,

Florida Coastal represented that it would “close imminently” if its Title IV

participation (which had lapsed more than three-and-a-half months earlier)

was not restored, and sought a ruling “as soon as possible, but no later than

July 27, 2021,” PI Mot. at 1; ECF No. 5 at 6, although under the local rules

the Secretary of Education’s opposition is not due until that same day.



                                      1
Case 3:21-cv-00721-MMH-JBT Document 13 Filed 07/21/21 Page 2 of 3 PageID 361




      The motion seeking relief was accompanied by a motion for leave to

file thirty (30) pages over and above the twenty-five (25) pages permitted by

the local rules. Florida Coastal made a conclusory suggestion that increasing

its page limits while decreasing the Secretary’s time to respond “will not

cause prejudice to any party.” ECF No. 4 at 2. And although Florida Coastal

was aware that undersigned counsel would be representing the Secretary, see

PI Mot. at 3; ECF No. 5 at 8, it represented that it had “been unable to confer

and determine whether this motion [to exceed page limits] is unopposed,”

ECF No. 4 at 2.

      The Secretary opposes Florida Coastal’s motion for leave to file more

than twice the pages permitted in support of its motion for emergency

injunctive relief. The strict enforcement of page limits is especially crucial

when emergency relief is sought, so that the Defendant and the Court are not

burdened with extraneous argumentation on a compressed timeline.

Certainly what Florida Coastal suggests—increasing its page limits while

reducing the Secretary’s and the Court’s time to consider and address its

arguments—should not be permitted. The Secretary respectfully requests

that if Florida Coastal’s overlength brief is permitted to remain on the

docket, then the Secretary should be granted adequate time to prepare his

opposition before any hearing is held. Alternatively, if the case is to proceed


                                      2
Case 3:21-cv-00721-MMH-JBT Document 13 Filed 07/21/21 Page 3 of 3 PageID 362




on an accelerated timeline, then Florida Coastal should be required to

comply with the page limits that apply to all motions filed in this district.



Dated: July 21, 2021                 Respectfully submitted,

                                     BRIAN M. BOYNTON
                                     Acting Assistant Attorney General

                                     CARLOTTA WELLS
                                     Assistant Director
                                     Federal Programs Branch

                                    /s/ James Bickford
                                    JAMES BICKFORD
                                    Trial Attorney (N.Y. Bar No. 5163498)
                                    United States Department of Justice
                                    Civil Division, Federal Programs Branch
                                    1100 L Street, NW
                                    Washington, DC 20530
                                    James.Bickford@usdoj.gov
                                    Telephone: (202) 305-7632
                                    Facsimile: (202) 616-8470

                                     Counsel for Defendants




                                       3
